 

 

 

[gj4phys3et2a000001.jpg]

 

 

Option to Purchase Common Stock of Ceridian HCM Holding Inc.

 

NON-NEGOTIABLE & NON-TRANSFERABLE

Series (2020-%%CLASS%-%)

Voidable if Not Electronically Signed

Exhibit 10.4

 

 

Participant Name:  

 

Participant ID No.:

 

Grant Date:

 

Number of Option Shares:  

(purchasable under the Option when vested & exercisable)

Exercise Price:           per Share (U.S. Dollars)

 

NOTIFICATION OF OPTION GRANT FOR PURCHASE OF COMMON STOCK OF CERIDIAN HCM
HOLDING INC.

pursuant to the Ceridian HCM Holding Inc. 2018 Equity Incentive Plan (“Plan”)

 

 

1.

Option and Exercise Price.  When signed and returned by the above-named
participant and countersigned by Ceridian HCM Holding Inc. (“Ceridian”), this
Notice certifies that on the above-designated grant date (“Grant Date”),
Ceridian granted to the above-named participant (“Optionee”) the option (the
“Option”) to purchase, when vested and exercisable as described in this Notice
and the Plan, all or any portion of the above-designated number of shares
(“Shares”) of common stock, par value $0.01 per share (“Stock”) of Ceridian, for
the above-designated exercise price per Share, subject to adjustment as set
forth in the Plan (the “Exercise Price”).  The Exercise Price is equal to the
Fair Market Value of a Share on the Grant Date.  The Option is governed by this
Notice and the Plan (a copy of the Plan has been provided to
Optionee).  Capitalized terms not defined in this Notice are defined in the
Plan.  The Option is intended to be a Nonqualified Stock Option.  

 

 

2.

Time Based Vesting of Option and Acceleration of Vesting.  During the Option
Period (as defined below), twenty-five percent (25%) of the Option will vest and
become exercisable on the last day of each three (3) month period commencing on
the Grant Date (each an “Option Vesting Date”), subject to Optionee's continued
Service through the applicable Option Vesting Date.  Upon a Change of Control or
upon Optionee's termination of Service due to death, the Option will become
fully vested and exercisable.  Upon Optionee's termination of Service for any
other reason, the unvested portion of the Option immediately and automatically
will be forfeited without further consideration.

 

 

3.

Option Period and Forfeiture.  The Option expires ten years after the Grant
Date, unless terminated earlier as follows (the “Option Period”):  (a) if
Optionee’s Service terminates for Cause, the vested portion of the Option
expires immediately; and (b) if Optionee’s Service terminates other than for
Cause, the vested portion of the Option expires (i) 12 months following
Optionee's termination of Service due to death or Disability, or (ii) 90 days
following Optionee's termination of Service other than due to death or
Disability; provided, the Option shall automatically expire in its entirety
(whether or not vested) effective as of the date Optionee breaches the terms and
conditions of the Plan or this Notice.  

 

 

4.

Exercise of Option.  Before the end of the Option Period, all or a portion of
the vested portion of the Option can be exercised to acquire a whole number of
Shares under the Plan by Optionee (or in the case of Optionee's termination of
Service due to death or Disability, by Optionee's representative) by delivering
an electronically executed notice of exercise (an "Exercise Notice") in such
form, manner and timeframe required by Ceridian.  The Exercise Notice shall
state the whole number of Shares under the Option being exercised and shall be
accompanied by full payment of the Exercise Price for each such Option
(collectively, the “Aggregate Exercise Price”) and any applicable Tax-Related
Items (as defined below) required to be withheld (in such form of payment as
permitted in Section 5) for each of those Shares, and contain Optionee’s
agreement to comply with the terms of this Notice and the Plan.

 

 

5.

Payment of Aggregate Exercise Price and Withholdings.  Optionee may pay the
Aggregate Exercise Price and any applicable Tax-Related Items required to be
withheld as follows:

 

 

a.

Cash or Check.  In cash or by bank certified check.

 

 

b.

Brokered Cashless Exercise.  To the extent permitted by applicable law and the
Committee, from the proceeds of a sale through a broker on the date of exercise
of some or all of the Shares to which the exercise relates.  In that case,
Optionee will electronically execute an Exercise Notice and provide Ceridian's
third-party Plan administrator with a copy of irrevocable instructions to a
broker to deliver promptly to Ceridian the amount of sale proceeds to pay the
Aggregate Exercise Price and/or applicable Tax-Related Items required to be
withheld, as applicable.  To facilitate the foregoing, Ceridian may, to the
extent permitted by applicable law, enter into agreements or coordinate
procedures with one or more brokerage firms.

 

Page 1

--------------------------------------------------------------------------------

 

 

 

[gj4phys3et2a000001.jpg]

 

c.

Net Exercise.  Unless otherwise determined by the Committee, by reducing the
number of Shares otherwise deliverable upon the exercise of the Option by the
number of Shares having a Fair Market Value equal to the Aggregate Exercise
Price and any applicable Tax-Related Items required to be withheld.

 

 

d.

Surrender of Stock.  In each instance, at the sole discretion of the Committee,
by surrendering, or attesting to the ownership of, Shares that are already owned
by Optionee free and clear of any restriction or limitation, unless the
Committee specifically agrees in writing to accept such Shares subject to such
restriction or limitation.  Such Shares will be surrendered to Ceridian in good
form for transfer and will be valued by Ceridian at their Fair Market Value on
the date of the applicable exercise of the Option, or to the extent applicable,
on the date any applicable Tax-Related Items required to be withheld are to be
determined.  Optionee will not surrender, or attest to the ownership of, Shares
in payment of the Aggregate Exercise Price (or any applicable Tax-Related Items
required to be withheld) if such action would cause Ceridian to recognize
compensation expense (or additional compensation expense) with respect to the
Option for financial reporting purposes that otherwise would not have been
recognized.

 

For the sake of clarity, the Exercise Price is payable in United States dollars.

 

 

6.

Issuance of Shares.  After all requirements with respect to the exercise of all
or a portion of the Option have been satisfied, the Committee will cause the
Shares as to which the Option or portion thereof has been exercised to be issued
(or, in the Committee’s discretion, in un-certificated form, upon the books of
Ceridian’s transfer agent), registered in the name of the person exercising the
Option or portion thereof (or in the names of such person and his or her spouse
as community property or as joint tenants with right of survivorship).  Neither
Ceridian nor the Committee will be liable to Optionee or any other person for
damages relating to any delays in issuing the Shares or any mistakes or errors
in the issuance of the Shares.

 

 

7.

Tax Matters and Withholdings.  Optionee shall be solely responsible for the
payment and withholding of all income and other taxes attributable to Optionee
under this Agreement (the “Tax-Related Items”), and Optionee shall timely remit
all taxes to the Internal Revenue Service and any other required governmental
agencies.  Optionee further acknowledges and agrees that, during and after
Optionee’s termination of Service, Optionee will indemnify, defend and hold
Ceridian harmless from all taxes, interest, penalties, fees, damages,
liabilities, obligations, losses and expenses arising from a failure or alleged
failure to make the required reports and payments for income taxes.

 

Where Ceridian is required by applicable laws to deduct or withhold any
Tax-Related Items, the prior to the relevant taxable or taxable withholding
event, as applicable, Optionee agrees to pay or make adequate arrangements
satisfactory to Ceridian to satisfy all such Tax-Related Items required to be
withheld. In this regard, Optionee authorizes Ceridian, or its respective
agents, at their discretion, to satisfy the obligations with regard to all such
Tax-Related Items required to be withheld by one or a combination of the
following:  

 

 

•

requiring payment of any Tax-Related Items required to be withheld with payment
of the Aggregate Exercise Price;

 

 

•

withholding from Optionee’s fees or other cash compensation, if any, paid to
Optionee by Ceridian;

 

 

•

withholding from the proceeds from the sale of Shares acquired upon exercise,
either through a voluntary sale or through a mandatory sale arranged by Ceridian
(on Optionee’s behalf pursuant to this authorization);

 

 

•

having Ceridian withhold a number of whole Shares that Optionee otherwise would
have received upon exercise of the Option; or

 

 

•

any other arrangement satisfactory to Ceridian regarding payment of such
Tax-Related Items.

 

Depending on the withholding method, Ceridian may withhold or account for any
such Tax-Related Items by considering applicable statutory withholding rates (as
determined by Ceridian in good faith and in its sole discretion) or other
applicable withholding rates.

 

Finally, where and to the extent that withholding is required under this Section
7, Optionee agrees to pay to Ceridian any number of Tax-Related Items that
Ceridian may be required to withhold or account for as a result of Optionee’s
participation in the Plan that cannot be satisfied by the means previously
described. Ceridian may refuse to honor the exercise of the Option, or refuse to
deliver the Shares or the proceeds of the sale of Shares, if Optionee fails to
comply with Optionee's obligations in connection with the Tax-Related Items
required to be deducted or withheld by Ceridian.

 

 

8.

Adjustments.  The Option will be subject to adjustments as provided in Section
4.5 of Plan.  

 

 

9.

Securities Law Restrictions.  Regardless of whether the offering and sale of
Stock under the Plan have been registered under the U.S. Securities Act of 1933,
as amended (“Securities Act”) or have been registered or qualified under the
securities laws of any state, province or other jurisdiction, the Board of
Directors, at its sole discretion, may impose restrictions upon the sale, pledge
or other transfer of the Shares (including the placement of appropriate legends
on stock certificates and/or the imposition of stop-transfer instructions) if,
in the judgment of the Board of Directors, such restrictions are necessary or
desirable in order to achieve compliance with the Securities Act or the
securities laws or other laws of any state, province or other jurisdiction.  
Such restrictions may be in addition to the restrictions set forth in the
applicable shareholders agreement in effect with any shareholders of Ceridian.

 

 

10.

Compliance with Laws. If Optionee is resident outside of the United States,
Optionee agrees to repatriate all payments attributable to the Shares or cash
acquired under the Plan (including, but not limited to, dividends and any
proceeds derived from the sale of Shares acquired under the Plan) in accordance
with local foreign exchange rules and regulations in Optionee’s country of
residence. In addition, Optionee agrees to take any and all actions, and
consents to any and all actions taken by Ceridian, as may be required to allow
Ceridian to comply with local laws, rules and regulations in Optionee’s country
of residence. Finally, Optionee agrees to take any and all actions as may be
required to comply with Optionee’s personal legal and tax obligations under
local laws, rules and regulations in Optionee's country of residence.

 

 

11.

Private Placement. If Optionee is resident outside the United States, the Option
is not intended to be a public offering of securities in Optionee’s country of
residence. Ceridian has not submitted a registration statement, prospectus or
other filing with the local securities authorities (unless otherwise required
under local law), and the Option is not subject to the supervision of local
securities authorities.

 

Page 2

--------------------------------------------------------------------------------

 

 

 

[gj4phys3et2a000001.jpg]

 

12.

No Advice Regarding Participation. No employee of Ceridian or its Subsidiaries
is permitted to advise Optionee regarding Optionee's participation in the Plan
including the exercise or sale of Shares. Optionee should consult with
Optionee's own qualified personal tax, legal and financial advisors before
taking any action related to the Plan.

 

 

13.

Insider Trading and Market Abuse Laws. By participating in the Plan, Optionee
agrees to comply with Ceridian’s policy on insider trading (to the extent that
it is applicable to Optionee). Optionee acknowledges that, depending on Optionee
or Optionee’s broker’s country of residence or where the Shares are listed,
Optionee may be subject to insider trading restrictions and/or market abuse laws
that may affect Optionee’s ability to accept, acquire, sell or otherwise dispose
of Shares, rights to Shares or rights linked to the value of Shares during such
times Optionee is considered to have “inside information” regarding Ceridian as
defined in the laws or regulations in Optionee’s country of residence. Local
insider trading laws and regulations may prohibit the cancellation or amendment
of orders Optionee placed before he or she possessed inside information.
Furthermore, Optionee could be prohibited from (a) disclosing the inside
information to any third party (other than on a “need to know” basis), and (b)
“tipping” third parties or causing them otherwise to buy or sell securities.
Third parties include employees of Ceridian. Any restrictions under these laws
or regulations are separate from and in addition to any restrictions that may be
imposed under the Ceridian insider trading policy. Optionee acknowledges that it
is Optionee’s responsibility to comply with any restrictions and Optionee should
consult with Optionee's personal advisor on this matter.

 

 

14.

Imposition of Other Requirements. Ceridian reserves the right to impose other
requirements on the Option, any Shares acquired pursuant to the Option and
Optionee’s participation in the Plan to the extent Ceridian determines, in its
sole discretion, that such other requirements are necessary or advisable for
legal or administrative reasons. Such requirements may include (but are not
limited to) requiring Optionee to sign any agreements or undertakings that may
be necessary to accomplish the foregoing.

 

 

15.

Personal Information.  Optionee hereby explicitly and unambiguously consents to
the collection, use, processing and transfer, in electronic or other form, of
Optionee's personal data as described in this Notice by and among, as
applicable, Ceridian and its Subsidiaries for the exclusive purpose of
implementing, administering and managing Optionee's participation in the Plan.

 

Optionee understands that Ceridian may hold certain personal information about
Optionee, including, but not limited to, Optionee’s name, home address and
telephone number, email address, date of birth, family size, marital status,
sex, beneficiary information, emergency contacts, passport/visa information,
age, language skills, driver’s license information, nationality, C.V. (or
resume), fee history, professional references, social insurance number, resident
registration number or other identification number, compensation, job title,
Service or severance contract, current fee and benefit information, personal
bank account number, tax-related information, plan election forms, award or
benefit statements, any Shares or directorships in Ceridian, details of all
awards or any other entitlements to Shares awarded, canceled, purchased, vested,
unvested or outstanding for purpose of managing and administering the Plan
(“Data”).  

 

Optionee understands that Data may be transferred to E*Trade (or any successor
Plan broker) and any third parties assisting in the implementation,
administration and management of the Plan including, but not limited to, the
Subsidiaries of Ceridian. These third-party recipients may be located in
Optionee’s country of residence or elsewhere, and the recipient’s country may
have different data privacy laws and protections than Optionee’s country.
Optionee understands that Optionee may request a list with the names and
addresses of any potential recipients of the Data by contacting Ceridian's
People and Culture Organization.  

 

Optionee authorizes the recipients to receive, possess, use, retain and transfer
the Data, in electronic or other form, for the purposes of implementing,
administering and managing Optionee’s participation in the Plan, including any
requisite transfer of such Data as may be required to a broker or other third
party with whom Optionee may elect to deposit any Shares acquired. Optionee
understands that Data only will be held as long as is necessary to implement,
administer and manage Optionee’s participation in the Plan.  

 

Optionee understands that Optionee may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing Ceridian's People and Culture
Organization. If Optionee does not consent, or if Optionee later seeks to revoke
Optionee's consent, Optionee’s Service status and career will not be affected;
the only consequence of refusing or withdrawing Optionee’s consent is that
Ceridian would not be able to grant Optionee Options or administer or maintain
such Options. Therefore, Optionee understands that refusing or withdrawing
Optionee's consent may affect Optionee’s ability to participate in the Plan. For
more information on the consequences of Optionee’s refusal to consent or
withdrawal of consent, Optionee understands that Optionee may contact Ceridian's
People and Culture Organization.

 

Finally, upon request of Ceridian, Optionee agrees to provide an executed data
privacy consent (or any other agreements or consents that may be required by
Ceridian) that Ceridian may deem necessary to obtain from Optionee for the
purpose of administering Optionee’s participation in the Plan in compliance with
the data privacy laws in Optionee’s country of residence, either now or in the
future. Optionee understands and agrees that Optionee will be unable to
participate in the Plan if Optionee fails to provide any such consent or
agreement requested by Ceridian.

 

 

16.

Nature of the Benefit. Optionee understands and agrees that:

 

 

a.

the Plan is established voluntarily by Ceridian, it is discretionary in nature
and may be amended, modified, suspended or terminated by Ceridian at any time as
provided in the Plan;

 

 

b.

the grant of the Option is voluntary and occasional and does not create any
contractual or other right to receive any additional Options or equity awards in
the future from Ceridian or any Affiliates, or affect in any way the right of
Ceridian or any Affiliates to terminate the granting of stock options or other
equity awards at any time;

 

 

c.

all decisions with respect to future grants, if any, including, but not limited
to, the times when the Options shall be granted, the Option Period, and the
Exercise Price will be at the sole discretion of Ceridian;

 

 

d.

the grant of the Option and Optionee’s participation in the Plan shall not
create a right to employment with Ceridian, shall not be interpreted as forming
an employment or Service contract with Ceridian and shall not interfere with the
ability of Ceridian to terminate Optionee’s service relationship at any time (as
otherwise may be permitted under local law);

 

 

e.

Optionee’s participation in the Plan is voluntary;

 

 

 

f.

the Option and any underlying Shares are not intended to replace any pension
rights or compensation;

 

 

g.

the grant of the Option and the underlying Shares are an extraordinary item of
compensation and are not part of normal or expected compensation for any
purpose, including, without limitation, calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments;

 

Page 3

--------------------------------------------------------------------------------

 

 

 

[gj4phys3et2a000001.jpg]

 

h.

the future value of the underlying Shares is unknown, indeterminable and cannot
be predicted with certainty;

 

 

i.

if the Option is exercised, the value of the Shares acquired upon exercise may
increase or decrease, even below the Exercise Price;

 

 

j.

the grant of the Option will not be interpreted to form an employment contract
with Ceridian;

 

 

k.

Ceridian is not liable for any exchange rate fluctuation between Optionee’s
local currency and the United States Dollar that may affect the value of the
Shares or any amounts due pursuant to settlement or the subsequent sale of any
Shares; and

 

 

17.

Electronic Delivery and Participation.  Optionee acknowledges that Ceridian may,
in its sole discretion, decide to deliver any documents related to Optionee’s
current or future participation in the Plan by electronic means and/or may
request Optionee’s consent to participate in the Plan by electronic means.
Optionee hereby consents to receive such documents by electronic delivery and,
if requested, agrees to participate in the Plan through an on-line or electronic
system established and maintained by Ceridian, the Plan broker or another third
party designated by Ceridian.

 

 

18.

Impact on Service Status or Other Compensation.  This Notice and the Plan are
not an employment contract.  Nothing contained in the Option, this Notice or the
Plan shall confer on Optionee any right to continue in the Service of Ceridian
or any Subsidiary or other affiliate of Ceridian, or affect in any way the right
of Ceridian or any Subsidiary or other affiliate to terminate the Service of
Optionee at any time.  The Option is not part of normal or expected compensation
for purposes of calculating any end of Service payments, retirement benefits or
similar payments.

 

 

19.

Non-Transferability of Option.  The Option is non-transferable by Optionee
except to the limited extent described in the Plan.  

 

 

20.

Rights as a Shareholder.  Optionee and Optionee’s representative shall have no
rights as a shareholder with respect to any Shares subject to the Option unless
and until those Shares have been issued by Ceridian pursuant to this Notice and
the Plan.

 

 

21.

Country Addendum; Interpretation of Terms; General.  The term “Country Addendum”
means any document prepared by Ceridian and which refers to this Notice and
contains additional Option terms to address matters pertaining to Optionee’s
then current country of residence. If Optionee relocates to one of the countries
included in the Country Addendum, the special terms and conditions for such
country will apply to Optionee, to the extent Ceridian determines that the
application of such terms and conditions is necessary or advisable for legal or
administrative reasons (or Ceridian may establish alternative terms as may be
necessary or advisable to accommodate Optionee’s transfer). The Country Addendum
constitutes part of this Notice. The Committee shall interpret the terms of the
Option, this Notice, the Plan and any Country Addendum, and all determinations
by the Committee shall be final and binding.  Ceridian may, without Optionee’s
consent, assign all of their respective rights and obligations under the Option
to their respective successors and assigns.  Following an assignment to the
successor of Ceridian, all references herein to the Board of Directors and
Committee shall be references to the board of directors and committee, as
applicable, of the successor of Ceridian.  This Notice, the Plan and any Country
Addendum contain the complete agreement between Ceridian and Optionee concerning
the Option, are governed by the laws of the State of Delaware (or the laws
stated in an applicable Country Addendum), and may be amended only in writing,
signed by an authorized officer of Ceridian.  Optionee will take all actions
reasonably requested by Ceridian to enable the administration of the Option and
Plan and/or comply with the local laws and regulations of Optionee’s then
current country of residence. No waiver of any breach or condition of this
Notice, the Plan or a Country Addendum shall be deemed to be a waiver of any
other or subsequent breach or condition whether of like or different nature.

 

 

22.

Additional Requirements.  Ceridian reserves the right to impose other
requirements on the Option to the extent Ceridian determines, in its sole
discretion, that such other requirements are necessary or advisable in order to
comply with applicable laws, rules and regulations, or to facilitate the
operation and administration of the Option and the Plan.  Such requirements may
include (but are not limited to) requiring Optionee to sign any agreements or
undertakings that may be necessary to accomplish the foregoing.

 

 

23.

Official Language.  The official language of this Notice, the Plan and any
Country Addendum is English.  Documents or notices not originally written in
English shall have no effect until they have been translated into English, and
the English translation shall then be the prevailing form of such documents or
notices.  Any notices or other documents required to be delivered to Ceridian
under this Notice, shall be translated into English, at Optionee’s expense, and
provided promptly to Ceridian in English.  Ceridian may also request an
untranslated copy of such documents.

 

 

24.

Severability. Optionee agrees that the provisions of this Notice are severable
and if any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.

 

 

25.

Successors and Assigns.  The provisions of this Notice will inure to the benefit
of, and be binding upon, Ceridian and its successors and assigns and upon
Optionee, Optionee’s executor, personal representative(s), distributees,
administrator, permitted transferees, permitted assignees, beneficiaries, and
legatee(s), as applicable, whether or not any such person will have become a
party to this Notice and have agreed in writing to be joined herein and be bound
by the terms hereof.

 

 

26.

Compensation Recoupment Policy. The Option and any Shares issued thereunder
shall be subject to any compensation recoupment policy of Ceridian that is
applicable by its terms to Optionee and to awards of this type. For purposes of
the foregoing, Optionee expressly and explicitly authorizes Ceridian to issue
instructions, on Optionee's behalf, to any brokerage firm and/or third-party
administrator engaged by Ceridian to hold Shares and other amounts acquired
under the Plan to re-convey, transfer or otherwise return such Shares and/or
other amounts to Ceridian.

 

Dated Effective:

 

 

 

 

CERIDIAN HCM HOLDING INC.

 

 

 

 

By[gj4phys3et2a000005.jpg]

 

 

 

 

 

Authorized Officer

 

Page 4

--------------------------------------------------------------------------------

 

 

 

[gj4phys3et2a000001.jpg]

By signing below, I agree to comply with the requirements of this Notice:

 

Optionee’s Printed Name

 

 

 

Optionee’s Signature:

 

 

 

 

 

 

 

 

 

 

Date signed by Optionee:

 

 

, 2020

 

 

 

 

 

THIS OPTION GRANT NOTICE WILL AUTOMATICALLY BECOME NULL AND VOID IF NOT:

(1) SIGNED BY OPTIONEE AND RETURNED TO CERIDIAN HCM HOLDING INC. BY__________
AND

(2) COUNTER-SIGNED BELOW BY CERIDIAN HCM HOLDING INC. AFTER RECEIPT OF
OPTIONEE’S SIGNATURE

 

 

Countersigned by:

 

 

CERIDIAN HCM HOLDING INC.

 

 

 

 

 

 

 

By

 

 

 

 

 

 

Authorized Officer

 

This Notice and the Option are valid only to the extent that the number of
Option Shares corresponds to the records of Ceridian’s Corporate Secretary, and
will automatically

become null and void if not signed and returned by Optionee by _________ and
counter-signed by Ceridian HCM Holding Inc.




 

Page 5

--------------------------------------------------------------------------------

 

 

 

[gj4phys3et2a000001.jpg]

NOTIFICATION OF OPTION GRANT FOR PURCHASE OF COMMON STOCK OF CERIDIAN HCM
HOLDING INC.

pursuant to the Ceridian HCM Holding Inc. 2018 Equity Incentive Plan (“Plan”)

 

COUNTRY ADDENDUM

 

This Country Addendum to the Notice includes additional terms and conditions
that govern the Option and Optionee’s participation in the Plan if Optionee
resides and/or works outside of the United States. If Optionee transfers to
another country reflected in this Country Addendum, the additional terms and
conditions for such country (if any) will apply to Optionee to the extent
Ceridian determines, in its sole discretion, that the application of such terms
and conditions is necessary or advisable for legal or administrative reasons (or
Ceridian may establish alternative terms as may be necessary or advisable to
accommodate Optionee’s transfer). Capitalized terms not defined in this Country
Addendum but defined in the Notice or the Plan shall have the same meaning as in
the Notice or the Plan.

 

 

CANADA

 

1.

No Exercise by Using Previously Owned Shares. Notwithstanding any terms and
conditions in the Notice or the Plan to the contrary and except as otherwise may
be permitted by Ceridian, Optionee is prohibited from surrendering Shares that
Optionee already owns (i.e., using a “stock swap” exercise method) to pay the
Aggregate Exercise Price or any Tax-Related Items required to be withheld in
connection with the exercise of the Option.

 

2.

Securities Law Information. Optionee is permitted to sell Shares acquired
through the Plan through the designated broker appointed under the Plan, if any,
provided that the resale of such Shares takes place outside of Canada through
the facilities of a stock exchange on which the Shares are listed, or takes
place within Canada as may be permitted in accordance with applicable law.

 

3.

Termination Date.  Notwithstanding any provisions in the Notice or the Plan to
the contrary, the effective date of the Optionee’s termination of Service for
purposes of the Option shall be the last day of any statutory notice of
termination period required under applicable law.  

 

If Optionee is a resident of Quebec, the following provision applies:

 

4.

English Language Consent. The parties acknowledge that it is their express wish
that the Notice, as well as all documents, notices and legal proceedings entered
into, given or instituted pursuant hereto or relating directly or indirectly
hereto, be drawn up in English.

 

Les parties reconnaissent qu'elles souhaitent expressément que l'Avis, ainsi que
tous les documents, avis et procédures judiciaires conclus, donnés ou institués
en vertu des présentes ou se rapportant directement ou indirectement aux
présentes, soient rédigés en anglais.

Page 1